


Exhibit 10.16

 

VALMONT DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective December 31, 2008)

 

1.                                      Purpose. This Plan is intended to allow
key executives of Valmont and its affiliates to defer a portion of their
compensation and receive matching contributions from Valmont. The Plan was
originally adopted effective August 1, 1988. The Plan was amended and restated
effective July 1, 2001. This amendment and restatement is intended to bring the
Plan in compliance with Code § 409A and is effective December 31, 2008, except
to the extent otherwise specifically provided below. For the period January 1,
2005 through December 31, 2008, the Plan has been administered in good faith
compliance with Code § 409A.

 

2.                                      Definitions. The following definitions
shall apply to the Plan:

 

2.1                               “Base Pay” shall mean a Participant’s regular
cash compensation excluding bonuses, overtime, severance pay, incentive pay,
stock options and similar extraordinary compensation.

 

2.2                               “Change of Control Event.” The term “Change of
Control Event” means a Change in Ownership of Valmont, a Change in Effective
Control of Valmont, or a Change in the Ownership of a Substantial Portion of
Valmont’s Assets. For purpose of this Plan:

 

(a)                                 “Change in Ownership of Valmont.” A “Change
in Ownership of Valmont” occurs on the date that any one person or entity, or
more than one person or entity acting as a Group acquires ownership of stock of
Valmont that, together with stock held by such person, entity or Group,
constitutes more than fifty percent (50%) of the total fair market value of
Valmont or of the total voting power of the stock of Valmont; provided, however,
if any one person or entity, or more than one person or entity acting as a
Group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of Valmont, the acquisition of
additional stock by the same person, entity or Group is not considered to cause
a Change in Ownership of Valmont (or a Change in Effective Control of Valmont).

 

(b)                                 “Change in Effective Control of Valmont.” A
“Change in Effective Control of Valmont” occurs on the date that either:

 

(i)                                     Any one person or entity, or more than
one person or entity acting as a Group, acquires or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person, entity or Group ownership of stock of Valmont possessing
thirty-five percent (35%) or more of the total voting power of the stock of
Valmont; or

 

(ii)                                  A majority of the members of Valmont’s
board of directors is replaced during any twelve (12) month period by directors
whose appointment or election is not endorsed by a majority of the members of
Valmont’s board of directors prior to the date of the appointment or election.

 

(c)                                  “Change in the Ownership of a Substantial
Portion of Valmont’s Assets.” A “Change in the Ownership of a Substantial
Portion of Valmont’s Assets”

 

--------------------------------------------------------------------------------


 

occurs on the date that any one person or entity, or more than one person or
entity acting as a Group, acquires or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person, entity
or Group, assets from Valmont that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of Valmont immediately prior to such acquisition or acquisitions. For
purposes of this Section, the term “gross fair market value” means the value of
the assets of Valmont, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, a Change
in the Ownership of a Substantial Portion of Valmont’s Assets does not occur if
the assets are transferred to one of the following (as determined immediately
after the asset transfer):

 

(i)                                     A shareholder of Valmont in exchange for
or with respect to such shareholder’s stock;

 

(ii)                                  An entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
Valmont;

 

(iii)                               A person, or more than one person acting as
a Group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of Valmont; or

 

(iv)                              An entity, at least fifty percent (50%) of the
total value or voting power of which is owned, directly or indirectly, by a
person described in paragraph (iii).

 

For purposes of this Section, the term “Group” shall have the meaning within
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and shall
include the owners of a corporation that enter into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Valmont,
but shall not include persons or entities who would otherwise be considered a
Group solely because such persons or entities purchase or own stock of Valmont
at the same time or as a result of the same public offering. The attribution
rules of Code Section 318(a) shall apply in determining stock ownership.

 

2.3                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.4                               “Committee” means the Administrative Committee
as appointed by the Board of Directors Compensation Committee of Valmont
(“Compensation Committee”).

 

2.5                               “Compensation” means with respect to any
Participant, such Participant’s wages, salaries, fees for professional services
and other amounts received (without regard to whether or not an amount is paid
in cash) for personal services actually rendered in the course of employment
with the Employer to the extent that the amount is includible in gross income
(including, but not limited to commissions paid salesman, compensation for
services on the basis of a percentage of profits, bonuses), and reimbursements
or other expense allowances under a non-accountable plan for a PlanYear and
including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code §§ 125 and 402(e)(3). Compensation shall exclude
(1) Incentives paid in Valmont Stock to fulfill Valmont policy ownership
requirements, (2) any

 

2

--------------------------------------------------------------------------------


 

distributions from a plan of deferred compensation, (3) amounts realized from
the exercise of a nonqualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture, (4) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option,
(5) Employer contributions to this Plan (but not the Employee contributions),
and (6) severance pay, mortgage pay differential, EVAC earnings accrued, foreign
hardship, housing allowance, relocation allowance, and expatriate allowances.

 

2.6                               “Deferral” with respect to any Participant
means the amount of the Participant’s total Compensation which has been
contributed to the Plan in accordance with the Participant’s deferral election
pursuant to Section 4.1.

 

2.7                               “Disability” means the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under the Employer’s long term
disability plan.

 

2.8                               “Employee” means any person who is employed by
Valmont or any of its affiliates.

 

2.9                               “Employer” means Valmont and any affiliate of
Valmont.

 

2.10                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

2.11                        “Incentive” shall mean the portion of a
Participant’s Compensation that is paid as an incentive payment, bonus or
commission to the Participant.

 

2.12                        “Participant” means an Employee who has satisfied
the eligibility requirements set forth in Section 3 of the Plan and who has not
been paid his or her total benefits from this Plan.

 

2.13                        “Plan” means this plan which shall be called the
Valmont Deferred Compensation Plan.

 

2.14                        “Plan Year” means the calendar year.

 

2.15                        “Salary” means that portion of the Participant’s
cash Compensation which is not an Incentive.

 

2.16                        “Valmont” means Valmont Industries, Inc., a Delaware
corporation, and any successor thereto.

 

2.17                        “VERSP” means the Valmont Employee Retirement
Savings Plan; a 401(k) plan.

 

2.18                        “Years of Service” means the aggregate of all
periods commencing with the Employee’s first day of employment or reemployment
with the Employer and ending on the date the Employee ceases to be employed by
the Employer.

 

3

--------------------------------------------------------------------------------


 

3.                                      Eligibility and Participation. Each
Employee who participates in the Plan as of December 31, 2008 shall be eligible
to continue participation. Each Employee who is a corporate officer, a
divisional head, and/or a direct report to a divisional head and whose Base Pay
plus target incentive pay exceeds the Code Section 401(a)(17) compensation limit
shall be eligible to participate in the Plan upon approval by the Compensation
Committee. The Employee shall become a Participant in this Plan as of the later
of the date of approval by the Compensation Committee or the first day of the
month following 90 days of employment. Each Participant shall continue to
participate in this Plan until all the benefits payable to the Participant under
this Plan have been paid. A Participant who ceases to meet the eligibility
requirements of this Section 3, shall continue to be eligible to contribute to
the Plan.

 

4.                                      Contributions and Benefits.

 

4.1                               Employee Deferrals.

 

(a)                                 Prior to the beginning of each Plan Year a
Participant may elect to have all or a portion of his or her Salary for such
Plan Year contributed to this Plan.

 

(b)                                 A Participant may elect to have all or a
portion of his or her Incentive for a Plan Year contributed to this Plan by
making an election on or before the June 30 of the Plan Year during which the
services are performed with respect to the Incentive.

 

(c)                                  In the case of the first Plan Year in which
the Employee becomes eligible to participate in the Plan, the Employee may make
an initial deferral election within thirty (30) days after the date the Employee
first became eligible to participate in the Plan, with respect to Compensation
paid for services to be performed subsequent to the election.

 

(d)                                 The deferral rates for Salary and Incentive
of a Participant need not be the same for any Plan Year.

 

4.2                               Employer Contributions. Each Plan Year,
Valmont (or the applicable affiliate) shall make a contribution to each
Participant’s Account in this Plan equal to (a) or (b) below, as applicable:

 

(a)                                 On behalf of each Participant who is the
Chief Executive Officer of Valmont, the Chief Financial Officer of Valmont or
the Senior Vice President/Corporate Secretary of Valmont, a matching
contribution equal to the excess of (i) 100% of each such Participant’s
Deferrals up to 15% of Compensation shall be considered, over (ii) the maximum
matching Employer contribution that would be made to the Valmont Employee
Retirement Savings Plan (“VERSP”) assuming the Participant received the maximum
possible matching contribution under VERSP for the Plan Year (regardless of the
actual contributions made to VERSP by the Participant).

 

(b)                                 On behalf of each Participant not described
in Section 4.2(a), a matching contribution equal to the excess of (i) 75% of
each such Participant’s Deferrals up to 6% of Compensation shall be considered,
over (ii) the maximum matching Employer contribution that would be made to VERSP
assuming the Participant received the maximum possible match contribution to
VERSP for the Plan Year (regardless of the actual contributions made to VERSP by
the Participant).

 

Valmont shall also contribute on behalf of each Participant the amount that
cannot be matched in VERSP due to Code limitations, such as the compensation
limit for qualified plans.

 

4

--------------------------------------------------------------------------------


 

For example, if a Participant’s match is limited because of the annual
compensation limit, the Participant’s offset per Section 4.2(a)(ii) and
4.2(b)(ii) shall be the actual matching contribution made to VERSP for the Plan
Year.

 

5.                                      Funding. This Plan shall be unfunded,
except as specifically provided herein. The Participants in this Plan shall be
no more than general, unsecured creditors of Valmont with regard to the benefits
payable pursuant to this Plan. Valmont shall establish a trust to provide the
benefits under this Plan. Such trust shall be subject to all of the provisions
of this Plan and shall be the property of Valmont, until distributed, and
subject to Valmont’s general, unsecured creditors and judgment creditors. Such
trust shall not be deemed to be collateral security for fulfilling of any
obligation of Valmont to the Participants. Deposits shall be made to the trust
on a payroll period basis.

 

6.                                      Participants’ Accounts. A separate
account shall be established for each Participant in the Plan (“Participant’s
Account”). Each Participant’s Account shall be subdivided to reflect the
investment elections of the Participant. Each Participant’s Account shall share
in the earnings and losses of the trust in proportion to the value of the
account on the valuation date. Each Participant’s Account shall be valued on a
business, daily basis, or on such periodic basis as otherwise determined by the
Committee.

 

7.                                      Investments. The Committee shall select
the investments available with respect to the Participant’s interests in the
Plan. Each Participant shall select, in accordance with the rules and procedures
established by the Committee, the method of investing the Participant’s Account.
Transfers among investments and changes in investment elections may only be made
in accordance with the rules, procedures and limitations established by the
Committee.

 

Prior to July 1, 2006, shares of Valmont common stock (“Valmont Stock”) shall be
an investment available for selection by Participants. If Valmont Stock is
selected by a Participant, Valmont Stock shall be acquired by the Plan through
the trust described in Section 5. The Valmont Stock will be provided through the
Valmont 2002 Stock Plan. An account (“Participant’s Valmont Stock Account”)
shall be established for the Participant for the number of shares of Valmont
Stock purchased with respect to the Participant’s Account. Upon distribution to
a Participant, amounts held in a Participant’s Valmont Stock Account may be paid
in Valmont Stock. Further deferrals, employer contributions and exchanges into
Valmont Stock will not be allowed subsequent to June 30, 2006.

 

8.                                      Vesting. A Participant’s Account shall
be 100% vested and nonforfeitable upon a Change of Control Event, death or
Disability. All Employee Deferrals (plus or minus related earnings or losses)
shall at all times be nonforfeitable. Subject to the preceding, the Account of a
Participant who had made Deferrals shall be vested and nonforfeitable according
to the following Vesting Schedule:

 

Vesting Schedule

 

 

 

 

 

Years of Service

 

Percentage Vested

 

1 Year or less

 

0

%

More than 1 Year up to 2 Years

 

25

%

More than 2 Years up to 3 Years

 

50

%

More than 3 Years up to 4 Years

 

75

%

More than 4 Years

 

100

%

 

Subject to vesting upon a Change of Control Event, death and Disability, the
Account of a Participant who has not made Deferrals shall be unvested and
forfeitable until such Participant completes

 

5

--------------------------------------------------------------------------------


 

more than four (4) years of service with Valmont or its affiliates. Any
forfeitures under this Plan shall be used to reduce Valmont contributions to
this Plan.

 

9.                                      Payment of Benefits.

 

9.1                               Pre-2009 Payment of Benefits. For benefits
that commence prior to January 1, 2009, the benefits payable under this Plan
shall be payable upon the same event that causes the payment of benefits under
VERSP or, if earlier, upon attainment of age 65 and no longer employed by
Valmont. The form of benefits hereunder shall be the same form as the form of
benefit payments provided under VERSP. The amount of benefits shall be based
upon the balance in the Participant’s Account with payment of benefits from the
Participant’s Account payable until the Participant’s Account has a zero
balance.

 

9.2                               Post-2008 Payment of Benefits. For benefits
that commence subsequent to December 31, 2008, the benefits payable under this
Plan shall commence payment upon the earliest of the Participant’s death,
disability, separation from service, or upon a Change of Control Event. The
payment of benefits under this Section 9.2 is subject to the following rules:

 

(a)                                 The Participant’s Account shall be paid to
the Participant or beneficiary in one lump sum payment as soon as reasonably
practicable following the applicable event, when the benefits payable hereunder
are: (i) are less than or equal to the dollar limit under Code § 402(g) for the
Plan Year and all arrangements that fall under the same category as the Plan are
cashed out at the same time; (ii) due to the death of the Participant; (iii) due
to a Change of Control Event; or (iv) due to a domestic relations order.

 

(b)                                 For separation from service (including
separation due to disability), a Participant may elect the form of benefit
payment among a single lump sum benefit and two (2) through fifteen (15) annual
installments.

 

(c)                                  A Participant who fails to elect a form of
payment shall be paid in a single lump sum.

 

(d)                                 Subject to Section 9.6 below, the
Participant’s election as to the form of payment must be made on or before the
Participant’s initial deferral election; provided, however, a Disabled
Participant may change the timing and form of payment as long as the change does
not take effect until at least twelve (12) months after the date on which the
election was made.

 

(e)                                  Notwithstanding the preceding, payment
shall commence no later than ninety days following the applicable event.

 

9.3                               Unforeseeable Emergency. A Participant may
withdraw all or a portion of his or her account in the event of an Unforeseeable
Emergency. An “Unforeseeable Emergency” means a severe financial hardship of the
Employee resulting from an illness or accident of the Employee, the Employee’s
spouse, or the Employee’s dependent (as defined in Code § 152(a)), loss of the
Employee’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Employee. The eminent foreclosure of or eviction from
the Employee’s primary residence, the need to pay for medical expenses,
including nonrefundable deductibles, as well as the cost for prescription drug

 

6

--------------------------------------------------------------------------------


 

medication, the need to pay funeral expenses of a spouse or a dependent (as
defined in Code § 152(a)), shall also constitute an Unforeseeable Emergency if
the event causes a severe financial hardship. The amount that may be withdrawn
as a result of an Unforeseeable Emergency shall not exceed the amount necessary
to satisfy the Unforeseeable Emergency (to the extent that the emergency cannot
be relieved through reimbursement by insurance or by liquidation of assets that
would not in of itself result in a severe hardship) plus taxes reasonably
anticipated as a result of the withdrawal.

 

9.4                               Domestic Relations Orders. Notwithstanding any
other provisions of the Plan, a lump sum payment shall be made to an individual
other than the Employee as may be necessary to fulfill a domestic relations
order (as defined in Code § 414(b)(1)(B)). Such payment shall be made as soon as
reasonably practicable after the later of receipt of the domestic relations
order by the Plan and the date that the Participant becomes vested in the
interest payable to the other individual.

 

9.5                               Distribution to Specified Employees.
Notwithstanding any provision of the Plan to the contrary, upon a Participant’s
separation from service, if a Participant is a “Specified Employee” no portion
of his or her Account shall be distributed before the date which is six
(6) months after the date of separation from service, or if earlier, the date of
the death of the Participant. Any scheduled payments not made during such period
shall be made as soon as reasonably practicable, but no later than thirty days
following the end of such period. A “Specified Employee” is a key employee as
defined under Code § 416(i), without regard to paragraph 5 thereof (and any
successor or comparable Code sections). The Committee shall develop procedures
to determine who is a Specified Employee in accordance with Code § 409A and the
regulations thereunder.

 

9.6                               Special Payment Elections Made On or Before
December 31, 2007 For Active Participants. An individual who is a Participant
during the calendar year 2006 or 2007, and employed by Valmont as of the
designated election date (“Active Participant”), may make a new payment election
on or before December 31, 2007 in accordance with the procedures established by
the Plan that comply with the Code § 409A proposed or final regulations.
However, the Participant may not make an election to change the timing or form
of payment with respect to any payments the Active Participant would otherwise
receive in the year of the election or cause any payments to be made in the year
of election. The Active Participant’s election under this Section 9.6 is subject
to the following rules:

 

(a)                                 The amount is part or all of the
Participant’s Account balance as of the end of the calendar year of the
election, plus funds related to the incentive pay paid in March of the following
calendar year.

 

(b)                                 The form of benefit is among a lump sum
payment or two (2) through ten (10) annual installments.

 

(c)                                  The election as to when the distribution
begins must be a specified date commencing no later than the earlier of
January 1, 2010, or the date the Participant attains age 65. Notwithstanding an
election under this period, a Participant’s benefit will be paid in a lump sum
upon death or a Change of Control Event. If a Participant, who does not meet the
position and compensation requirements of Section 3.1, reduces his or her
Account to zero with the special payment election provided by this Section 9.6,
such Participant shall not be eligible to further participate in the Plan.

 

7

--------------------------------------------------------------------------------


 

9.7                               Special Payment Election Made On or Before
December 31, 2008 For Inactive Participants. A Participant who is not an Active
Participant (“Inactive Participant”) may make a new payment election on or
before December 31, 2008 in accordance with the procedures established by the
Plan to comply with Code § 409A final regulations. However, the Participant may
not make an election to change the timing or form of payment with respect to any
payment the Inactive Participant would otherwise receive in the year of the
election or cause any payments to be made in the year of election. The Inactive
Participant’s election under this Section 9.7 is subject to the following rules:

 

(a)                                 The amount is part or all of the
Participant’s Account balance as of the end of the calendar year of the
election.

 

(b)                                 The form of benefit is among a lump sum
payment or two (2) through ten (10) annual installments.

 

(c)                                  The election as to when the distribution
begins must be a specified date commending no later than January 1, 2010.
Notwithstanding an election under this period, a Participant’s benefit will be
paid in a lump sum upon death or a Change of Control Event.

 

10.                               Administration. This Plan shall be
administered by the Committee. The Committee shall make all determinations with
regard to the Plan. The Committee shall have the authority, subject to the
provisions of the Plan, to establish, adopt or revise rules and regulations as
it deems necessary or advisable for the administration of the Plan. Claims
procedures and claims review procedures required by ERISA shall be developed by
the Committee. To the extent consistent with the provisions of the Plan, all
determinations of the Committee shall be final, conclusive and binding upon all
the parties. Valmont intends the Plan to comply with the provisions of Code §
409A and the regulations thereunder, and all ambiguities and inconsistencies in
the construction of the Plan shall be interpreted to give effect to such
intention. If any provision of the Plan contravenes Code § 409A or the
regulations thereunder, such provision of the Plan shall be modified to
maintain, to the maximum extent practicable, the original intent of the
provision without violating the provisions of Code § 409A.

 

11.                               Beneficiary Designation. Each Participant may
designate a beneficiary under the Plan with respect to his or her interest in
the Plan in the manner and form as determined by the Committee. In the event no
valid designation of beneficiary exists at the time of the Participant’s death,
the Participant’s Account shall be paid to the Participant’s surviving spouse;
provided, however, if the Participant does not have a surviving spouse, the
Participant’s Account shall be paid to the Participant’s estate.

 

12.                               Nonalienation of Benefits. No benefit payable
under this Plan shall be subject, at any time and in any manner, to alienation,
sale, transfer, assignment, pledge or encumbrance of any kind, except as
provided in Section 9.4.

 

13.                               Plan Expenses. Administration expenses
incurred by the Plan shall be paid by the Plan (and any related trust). However,
at its absolute discretion, Valmont may reimburse the Plan for any
administration expenses or directly pay such expenses.

 

14.                               Amendment and Termination. Valmont, by action
of the Compensation Committee, may amend or terminate this Plan at any time,
provided, however, this Plan shall not be amended or terminated to eliminate or
reduce any Participant’s Account balance of the Participants therein at the time
of the amendment or termination or to reduce the vesting of a Participant;
provided, further, Board of Director approval is required for (i) termination of
the Plan, or (ii) an amendment that significantly

 

8

--------------------------------------------------------------------------------


 

increases the cost of the Plan as a percentage of Participants’ pay; and
provided, further, upon Plan termination the Plan will accelerate distributions
only if such acceleration does not violate Code § 409A.

 

15.                               Applicable Law. This Plan and all rights
hereunder shall be governed by and construed according to the laws of the State
of Delaware.

 

Valmont has adopted this Amendment and Restatement of the Plan effective
December 31, 2008.

 

9

--------------------------------------------------------------------------------
